ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_08_EN.txt.                      420




                                     SEPARATE OPINION OF JUDGE XUE



                        1. Although I concur with the Court’s conclusion that special permits
                     granted by Japan under JARPA II do not fall within the meaning of Arti-
                     cle VIII, paragraph 1, of the International Convention for the Regulation
                     of Whaling, much to my regret, I do not agree with all of the reasonings
                     upon which the Judgment is based. My votes on paragraphs (3), (4) and
                     (5) of the operative part are not based on the same legal considerations as
                     those stated by the Court. As required by my judicial duty, I append this
                     separate opinion to the Judgment with the explanation of my position.



                                 I. Interpretation of Article VIII, Paragraph 1,
                                               of the Convention

                        2. The dispute between the Parties in the present case with regard to
                     the issue whether or not Japan’s granting of special permits to the
                     JARPA II programme is in compliance with the International Conven-
                     tion for the Regulation of Whaling (“the Convention”) essentially con-
                     cerns the meaning of Article VIII, paragraph 1, of the Convention and its
                     relationship with the rest of the treaty provisions. To adjudicate the dis-
                     pute, the Court may arguably need to examine the scientific aspects of the
                     case, but the legal aspects, in my opinion, should take the centre‑stage of
                     judicial review. In its reasoning, although the Court deals with each of the
                     issues relating to treaty interpretation, these crucial issues do not receive
                     sufficient consideration in relation to the legality of the JARPA II pro-
                     gramme. Consequently its reasoning for the conclusions regarding alleged
                     violations of the Schedule lacks some coherence.


                       3. Article VIII, paragraph 1, of the Convention states :
                             “Notwithstanding anything contained in this Convention, any
                           Contracting Government may grant to any of its nationals a special
                           permit authorizing that national to kill, take and treat whales for
                           purposes of scientific research subject to such restrictions as to num-
                           ber and subject to such other conditions as the Contracting Govern-
                           ment thinks fit, and the killing, taking, and treating of whales in
                           accordance with the provisions of this Article shall be exempt from
                           the operation of this Convention. Each Contracting Government
                           shall report at once to the Commission all such authorizations which

                     198




8 CIJ1062.indb 524                                                                                   18/05/15 09:29

                     421 	           whaling in the antarctic (sep. op. xue)

                           it has granted. Each Contracting Government may at any time revoke
                           any such special permit which it has granted.”


                     In the pleadings, Japan insists on its right to grant special permits for
                     JARPA II by adopting a strictly textual interpretation of this Article.
                     Australia, on the other hand, challenges the legality of JARPA II’s use of
                     lethal sampling on the basis of the object and purpose of the Convention.
                     Each Party underscores one side of the Convention.

                        4. Article VIII sets up a special category of whaling under the Conven-
                     tion, pursuant to which, a Contracting Party may issue special permits to
                     its nationals to kill, take, and treat whales for purposes of scientific
                     research (scientific whaling). In issuing such special permits, a Contract-
                     ing Party may specify the number of killing and other conditions as it
                     “thinks fit”. Moreover, killing, taking and treating under special permits
                     are exempt from the restrictions imposed on commercial whaling under
                     the Convention, including the Schedule, which forms an integral part of
                     the Convention.

                        5. It is clear that by these terms the Convention confers a discretionary
                     power on the Contracting Parties with regard to scientific whaling. What
                     is not clear from these terms, however, is to what extent a Contracting
                     Party may exercise such discretion in granting special permits for scien-
                     tific whaling. This is the very question that divides the Parties.

                        6. By its plain meaning, Article VIII, paragraph 1, of the Convention
                     apparently leaves the matter of granting special permits in the hands of
                     each Contracting Party. The term “thinks fit” implies a certain degree of
                     appreciation by the authorizing State, given the fact that scientific pro-
                     grammes are designed and implemented at national level. In addition to
                     the exemption from the operation of the Convention, procedural require-
                     ments under the Convention for reporting of such authorizations to the
                     International Whaling Commission (“the Commission”) and transmitting
                     data and information to the designated organ of the Convention
                     (Art. VIII, paras. 1 and 3) do not substantively affect or restrain this dis-
                     cretional power. Furthermore, review process in the Scientific Committee
                     does not contain, apart from procedural formalities, any mandatory obli-
                     gations on the authorizing State with respect to the granting of special
                     permits ; resolutions relating to scientific whaling are generally of a rec-
                     ommendatory nature. From that viewpoint, Japan’s claim that the Con-
                     tracting Parties enjoy an expansive right in issuing special permits, cannot
                     be said to be untenable.




                     199




8 CIJ1062.indb 526                                                                                   18/05/15 09:29

                     422 	           whaling in the antarctic (sep. op. xue)

                        7. The weakness of Japan’s interpretation of Article VIII, however, lies
                     in the fact that the discretional power of the Contracting Parties is derived
                     from the regulating régime of the Convention, therefore it cannot be
                     deemed unlimited. The reason for this is threefold. First, in granting spe-
                     cial permits for killing, taking and treating whales for scientific purposes,
                     the Contracting Party must avoid any adverse effect on the stocks with a
                     view to maintaining sustainable utilization and conservation of the
                     resources, otherwise the very object and purpose of the Convention would
                     be undermined, a point on which the Parties hold no different views.

                        8. Secondly, in assessing the state of the stocks for the consideration of
                     scientific whaling, the Contracting Party inevitably has to pay attention
                     to the situation of commercial whaling. Restrictions imposed thereof
                     indicate the manageable level of the stocks. In other words, there is an
                     intrinsic link between commercial whaling and scientific whaling, particu-
                     larly when scientific whaling is purportedly to be carried out on a large
                     scale and on a continuous basis. This aspect is borne out by the fact that
                     prior to the moratorium on commercial whaling, such dispute as the cur-
                     rent one with the JARPA II programme would not arise ; lethal sampling
                     did not pose an issue.

                        9. Thirdly, as it is true with every right, discretion under Article VIII,
                     paragraph 1, as a corollary, also means a duty on every authorizing party
                     to exercise the power properly and reasonably by virtue of the principle
                     of good faith under the law of treaties. For these reasons, it cannot be
                     said that Article VIII has bestowed a self‑defined right on the Contracting
                     Parties.
                        10. On the issuance of special permits, the Court states that notwith-
                     standing the discretion enjoyed by a Contracting Party, “whether the kill-
                     ing, taking and treating of whales pursuant to a requested special permit
                     is for purposes of scientific research cannot depend simply on that State’s
                     perception” (Judgment, para. 61). This statement, however, is left unex-
                     plained. The Court’s view may be taken as self‑evident ; such determina-
                     tion has to be based on objective scientific assessment, checked against by
                     external review. However, Japan’s claim that according to the rules of
                     treaty interpretation the meaning of Article VIII must be given first and
                     foremost by its express terms, and so long as the relevant treaty provision
                     on the issuance of special permits is not revised to that effect, it is up to
                     each authorizing party to determine the granting of special permits, is a
                     relevant issue. Technically speaking, the granting of special permits and
                     review of proposed programmes are two subject‑matters under the Con-
                     vention. In my view, the Court should, first of all, address the issue
                     whether the authorizing party can or cannot, as asserted by Japan, freely
                     determine, as it “thinks fit”, the number of killing, taking and treating of
                     whales for purposes of scientific research, an issue that bears on the rela-
                     tionship between Article VIII and the other provisions of the Convention.
                     

                     200




8 CIJ1062.indb 528                                                                                   18/05/15 09:29

                     423 	           whaling in the antarctic (sep. op. xue)

                        11. In the course of its 68 years’ operation since 1946, the Convention,
                     as an evolving instrument, has undergone considerable change by way of
                     its Schedule amendments. Although terms on scientific whaling under
                     Article VIII remain intact, various restrictions on commercial whaling for
                     purposes of conservation have indeed exerted a creeping effect on the way
                     in which scientific research may be conducted, particularly with respect to
                     methodology and scale of sample size. Notwithstanding policy differences
                     between the anti‑whaling group and the whaling parties, the parties have
                     generally recognized the importance of conservation for the protection of
                     whale resources. Moreover, revision of guidelines and reviews of special
                     permits by the Scientific Committee also move in the direction of conser-
                     vation. With these developments, it is hard to claim that scientific whaling
                     is totally detached, freestanding, from the operation of the Convention
                     and that the “margin of appreciation”, if any, for the Contracting Parties
                     in granting special permits stays the same as before.


                        12. That said, as the decision to grant special permits solely rests within
                     the discretion of the authorizing party, there is no point in considering
                     whether such a decision is subjectively taken or not ; the authorizing party
                     is obliged to use its best knowledge to determine, as it perceives proper,
                     whether or not to grant special permits for proposed scientific research
                     programmes. Once adopted, that decision nevertheless is subject to
                     review, scientific or judicial. The assessment of the decision of course can-
                     not simply rely on the perception of the authorizing party, but must be
                     conducted on an objective basis. The authorizing party should justify its
                     decision with scientific evidence and sound reasoning.




                                           II. The Standard of Review

                        13. In light of the foregoing, it is apparent that the standard of review
                     by the Court should focus on legal issues. In the Judgment, the Court
                     states that
                          “[w]hen reviewing the grant of a special permit authorizing killing,
                          taking and treating of whales, the Court will assess, first, whether the
                          programme under which these activities occur involves scientific
                          research. Secondly, the Court will consider if the killing, taking and
                          treating of whales is ‘for purposes of’ scientific research by examining
                          whether, in the use of lethal methods, the programme’s design and
                          implementation are reasonable in relation to achieving its stated
                          objectives” (Judgment, para. 67).

                     This approach poses a number of questions, as revealed in the subsequent
                     reasoning.

                     201




8 CIJ1062.indb 530                                                                                    18/05/15 09:29

                     424 	           whaling in the antarctic (sep. op. xue)

                        14. First, in assessing Japan’s exercise of its right under Article VIII,
                     paragraph 1, in granting special permits, judicial review of the Court
                     should link with treaty interpretation. The question whether activities
                     under JARPA II involve scientific research is a matter of fact rather than
                     a matter of law, therefore it should be subject to scientific review. I take
                     the view that it is not for the Court to determine what elements a scien-
                     tific research should or should not contain, nor is it for the Court to adju-
                     dicate what kind of activities involve scientific research. As special permits
                     are granted by the authorizing party pursuant to Article VIII, para-
                     graph 1, of the Convention to programmes for purposes of scientific
                     research, it should be presumed that activities under such programmes
                     involve scientific research. It is up to Australia to prove with convincing
                     evidence to the Court that such is not the case with JARPA II, with Japan
                     having the right to rebuttal. As the Court stated in the Pulp Mills case,
                     that, in accordance with the well‑established principle onus probandi
                     incumbit actori, it is the duty of the party which asserts certain facts to
                     establish the existence of such facts. This principle has been consistently
                     upheld by the Court (see case concerning Pulp Mills on the River Uruguay
                     (Argentina v. Uruguay), Judgment, I.C.J. Reports 2010 (I), p. 71,
                     para. 162 ; Maritime Delimitation in the Black Sea (Romania v. Ukraine),
                     Judgment, I.C.J. Reports 2009, p. 86, para. 68 ; Sovereignty over
                     Pedra Branca/Pulau Batu Puteh, Middle Rocks and South Ledge (Malay-
                     sia/Singapore), Judgment, I.C.J. Reports 2008, p. 31, para. 45 ; Applica-
                     tion of the Convention on the Prevention and Punishment of the Crime of
                     Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment,
                     I.C.J. Reports 2007 (I), p. 128, para. 204 ; Military and Paramilitary
                     Activities in and against Nicaragua (Nicaragua v. United States of Amer-
                     ica), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984, p. 437,
                     para. 101). It is not necessary for the Court itself to go over the key ele-
                     ments of JARPA II as part of its judicial review and ascertain that
                     JARPA II activities “can broadly be characterized as ‘scientific research’”
                     (Judgment, para. 127) ; its finding, on the basis of the evidence presented
                     to the Court, that Australia has failed to prove that JARPA II activities,
                     in order to be qualified as scientific research, must satisfy the four criteria
                     as identified by Australia, could sufficiently lead to the conclusion that
                     Australia’s claim against JARPA II activities as not involving scientific
                     research is unfounded.



                        15. In its reasoning, the Court draws the distinction between the term
                     “scientific research” and the phrase “for purposes of” in Article VIII,
                     paragraph 1, of the Convention, which to a certain extent, dictates the
                     standard of review as articulated by the Court. Accepting Australia’s
                     interpretation that these two terms are cumulative, the Court actually sets
                     up two conditions for review : the programme activities must first be char-
                     acterized as scientific research and additionally, they must serve purposes

                     202




8 CIJ1062.indb 532                                                                                     18/05/15 09:29

                     425 	           whaling in the antarctic (sep. op. xue)

                     of scientific research. As is stated above, determination of scientific
                     research is primarily a matter of fact subject to scientific scrutiny. The
                     phrase “for purposes of” cannot stand on its own without the modifier
                     “scientific research”. When the Court is tasked to determine whether, in
                     the use of lethal sampling, the elements of JARPA II’s design and imple-
                     mentation are reasonable in relation to its stated scientific objectives, it is
                     actually set to assess the scientific merit of the programme. In that case
                     the term “for purposes of” would mean to evaluate the design and imple-
                     mentation of JARPA II so as to see whether they are justifiable for
                     achieving the objectives of the research programme. This interpretation,
                     in my opinion, unduly complicates the meaning of the phrase “for pur-
                     poses of scientific research” in Article VIII, paragraph 1, rendering the
                     Court’s role beyond its judicial purview.




                        16. Notwithstanding the above, I agree with the majority that in order
                     to ascertain whether special permits for JARPA II genuinely serve pur-
                     poses of scientific research, the Court may have to examine some relevant
                     aspects of the design and implementation of JARPA II in the light of its
                     stated objectives. As the case hinges on the legality of Japan’s determina-
                     tion to grant special permits to JARPA II, the Court, in my view, should
                     focus its review on the question whether Japan’s issuance of special per-
                     mits to JARPA II satisfies the requirement under Article VIII, para-
                     graph 1, namely, for purposes of scientific research. The standard of
                     review as agreed by the Parties that tests whether a State’s decision to
                     grant special permits is objectively reasonable, supported by coherent rea-
                     soning and respectable scientific evidence, should therefore primarily
                     relate to special permits rather than the programme in general.




                             III. The JARPA II Programme in Light of Article VIII,
                                        Paragraph 1, of the Convention

                        17. In the Court’s review, a few of its findings pertaining to Japan’s
                     determination to grant special permits to the JARPA II programme are
                     important.
                        18. First, the Court finds that Japan does not prove that it has duly
                     conducted feasibility studies on the use of non‑lethal methods with an
                     effort to reduce lethal sampling, thus failing its obligation to give due
                     regard to the resolutions and Guidelines adopted by the Commission. It
                     concludes that,

                     203




8 CIJ1062.indb 534                                                                                     18/05/15 09:29

                     426 	            whaling in the antarctic (sep. op. xue)

                           “the papers to which Japan directed [the Court] reveal little analysis
                           of the feasibility of using non‑lethal methods to achieve the JARPA II
                           research objectives. Nor do they point to consideration of the possi-
                           bility of making more extensive use of non‑lethal methods in order to
                           reduce or eliminate the need for lethal sampling, either when JARPA II
                           was proposed or in subsequent years. Given the expanded use of
                           lethal methods in JARPA II, as compared to JARPA, this is difficult
                           to reconcile with Japan’s obligation to give due regard to IWC reso-
                           lutions and Guidelines and its statement that JARPA II uses lethal
                           methods only to the extent necessary to meet its scientific objectives.”
                           (Judgment, para. 144.)


                        19. Secondly, two pieces of probative evidence support the Court’s
                     finding that Japan’s determination of sample sizes is influenced by its
                     funding consideration. One is the 2007 document referred to by Japan to
                     prove that it has given necessary consideration to the use of non‑lethal
                     methods in JARPA II. The document explains why certain biological
                     parameters require lethal sampling, but it also suggests that lethal sam-
                     pling be preferred because it provides a source of funding to offset the
                     cost of the research. Secondly, Dr. Walløe, the expert called by Japan,
                     also testifies in the oral proceedings before the Court that “Japanese sci-
                     entists have not always given completely transparent and clear explana-
                     tions of how sample sizes were calculated or determined”. He admits that
                     he is under the impression that JARPA II sample sizes had been “influ-
                     enced by funding consideration”, although he does not find that objec-
                     tionable.

                        20. Thirdly, the Court finds that the JARPA II Research Plan lacks
                     transparency in the reasons for selecting particular sample sizes for indi-
                     vidual research items, a point agreed by the experts called by both Par-
                     ties. The shortcomings in the design of the Research Plan are not explained
                     by Japan with supporting evidence, which casts doubt on the reasonable-
                     ness of the sample sizes in relation to achieving its objectives.

                        21. Lastly, in view of the evidence regarding the gap between the target
                     sample sizes and the actual take in the implementation of the programme,
                     the Court draws the conclusion that the target sample sizes are larger
                     than reasonable for achieving JARPA II’s objectives. The Court notes
                     that the sample sizes for fin and humpback whales and review periods
                     chosen cast doubt on the centrality of the objectives that Japan high-
                     lights as the rationale for the annual number of minke whale samples that
                     it sets up.

                       22. These findings, among others, are decisive for the Court’s ruling on
                     Japan’s decision to issue special permits for JARPA II. Important as they

                     204




8 CIJ1062.indb 536                                                                                    18/05/15 09:29

                     427 	           whaling in the antarctic (sep. op. xue)

                     are, in relation to the purposes of JARPA II, I think the Court should
                     have given further consideration to the question of funding, as it bears
                     directly on the pivotal issue of the case — the size of lethal sampling.


                       23. In its pleadings, Japan does not deny that funding consideration is
                     involved in the determination of granting special permits, but asserts that
                     such practice is normal in fishery research. Dr. Walløe does not deem it
                     questionable either. Besides, Japan’s explanation that for certain scientific
                     research and data collection, non‑lethal methods are “impractical,
                     cost‑ineffective and prohibitively expensive” does not appear a mere
                     excuse for its lethal sampling, as this kind of situation often exists else-
                     where in scientific research.


                        24. It is apparent that the use of lethal sampling in JARPA II per se
                     does not pose an issue under the Convention ; Article VIII clearly confers
                     that discretion on the Contracting Parties. The Court agrees that under
                     Article VIII, paragraph 2, the fact that a programme involves the sale of
                     meat and the use of proceeds to fund research is not sufficient, taken alone,
                     to cause a special permit to fall outside Article VIII. What remains at
                     issue is whether the scale of lethal sampling for JARPA II is reasonable.


                        25. In my view, Japan fails to explain to the satisfaction of the Court
                     how the sample sizes are calculated and determined with the aim of
                     achieving the objectives of the programme. Technical complexity of the
                     matter does not release it of the burden of proof, as the issue lies at the
                     core of the dispute. Moreover, Japan does not succeed in refuting with
                     solid evidence Australia’s allegation that the funding consideration actu-
                     ally dictates its sample sizes and in proving that fundraising is just inci-
                     dental and derivative from the research activities. It could have explained
                     how JARPA II activities are funded and whether there are other financial
                     sources that support the programme.

                        26. Furthermore, in response to Australia’s claim that Japan’s real
                     intention in conducting JARPA II is to maintain its whaling operation
                     and that the programme is commercial whaling in disguise, Japan’s rebut-
                     tal is weak and unpersuasive. Even if fundraising through commercial
                     means may not necessarily render the programme as commercial whaling,
                     or commercial whaling in disguise, given the scale of lethal sampling and
                     the unlimited duration of JARPA II, the cumulative effect of its lethal
                     take on the conservation of whale resources is not insignificant and negli-
                     gible, which gives all the more reason for requiring Japan to justify its
                     decision on special permits.



                     205




8 CIJ1062.indb 538                                                                                   18/05/15 09:29

                     428 	           whaling in the antarctic (sep. op. xue)

                        27. Prior to the moratorium on commercial whaling, use of proceeds
                     from the sale of whale meat to fund scientific research might be an accept-
                     able practice among the Contracting Parties, insomuch as the stocks were
                     not affected. Such “margin of appreciation” enjoyed by the parties, if any,
                     however, becomes questionable when the moratorium on commercial
                     whaling is imposed, because excessive scientific whaling would unavoid-
                     ably undermine the collective effort of the Contracting Parties in the con-
                     servation measures. The term “for purposes of scientific research” under
                     Article VIII, paragraph 1, should thus be strictly interpreted ; sample sizes
                     that are dictated by fundraising consideration, therefore, cannot be
                     considered as “objectively reasonable”, or “for purposes of scientific
                     ­
                     research”.



                       28. It is based on these considerations that I agree with the Court’s
                     conclusion that JARPA II does not fall with the meaning of Article VIII,
                     paragraph 1, of the Convention.


                             IV. Relationship between Article VIII, Paragraph 1,
                                              and the Schedule

                        29. Having reached the above conclusion, the Court turns to examine
                     Australia’s contention that Japan has breached three provisions of the
                     Schedule by conducting JARPA II. The three provisions of the Schedule
                     include : the obligation to respect zero catch limits for the killing,
                     for ­commercial purposes, of whales from all stocks (paragraph 10 (e) of
                     the Schedule) ; the factory ship moratorium (para. 10 (d)) ; and the
                     prohibition on commercial whaling in the Southern Ocean Sanctuary
                     ­
                     (para. 7 (b)).
                        30. Under the Convention, there are basically three types of whaling
                     involved : commercial whaling, scientific whaling and aboriginal subsis-
                     tence whaling. Pursuant to Article 1, paragraph 1, of the Convention, the
                     Schedule constitutes an integral part thereof. “All references to ‘Conven-
                     tion’ shall be understood as including the said Schedule either in its pres-
                     ent terms or as amended in accordance with the provision of Article V.”
                     At the same time, Article VIII, paragraph 1, also provides that scientific
                     whaling shall be exempt from the operation of this Convention, which
                     means that restrictions and conditions relating to the granting of special
                     permits for purposes of scientific research are not subject to the Schedule.
                     Therefore, before addressing Australia’s contention, the Court has to first
                     determine the applicability of these three paragraphs to JARPA II.

                       31. The Court takes the view that all killing, taking and treating of
                     whales that fall within neither scientific whaling under Article VIII, nor
                     aboriginal subsistence whaling under paragraph 13 of the Schedule, will

                     206




8 CIJ1062.indb 540                                                                                   18/05/15 09:29

                     429 	           whaling in the antarctic (sep. op. xue)

                     be considered subject to the same restrictions as laid down in the three
                     paragraphs. That is to say, since the Court reaches the conclusion that
                     JARPA II does not fall within the meaning of Article VIII, paragraph 1,
                     of the Convention, it would be regarded as commercial whaling. This is
                     because, the Court says,
                           “[t]he reference to ‘commercial’ whaling in paragraphs 7 (b) and
                           10 (e) of the Schedule can be explained by the fact that in nearly all
                           cases this would be the most appropriate characterization of the whal-
                           ing activity concerned. The language of the two provisions cannot be
                           taken as implying that there exist categories of whaling which do not
                           come within the provisions of either Article VIII, paragraph 1, of the
                           Convention or paragraph 13 of the Schedule but which nevertheless
                           fall outside the scope of the prohibitions in paragraphs 7 (b) and
                           10 (e) of the Schedule. Any such interpretation would leave certain
                           undefined categories of whaling activity beyond the scope of the Con-
                           vention and thus would undermine its object and purpose.” (Judg-
                           ment, para. 229.)

                     Paragraph 10 (d), although without an explicit reference to commercial
                     whaling in its terms, should equally apply to all the cases with regard to
                     the prohibition of the use of factory ships except in scientific and aborigi-
                     nal subsistence whaling.

                         32. Based upon the above reasoning, the Court finds that since the spe-
                     cial permits under JARPA II do not fall within the meaning of Arti-
                     cle VIII, paragraph 1, of the Convention, Japan thereby has not acted in
                     conformity with its obligations under paragraphs 10 (e), (d) and 7 (b)
                     of the Schedule. With due respect, I find this line of reasoning quite
                     ­confusing.
                         33. In the first place, the premise for the application of para-
                      graphs 10 (e), (d), and paragraph 7 (b) to JARPA II is that the Court
                     has determined that JARPA II is in fact a commercial whaling operation
                     rather than a programme for purposes of scientific research. There is no
                     evidence identified by the Court that supports this conclusion. On the
                     contrary, in the Judgment, the Court ascertains that the programme has
                     scientific objectives and its use of lethal methods per se is not objection-
                      able. Moreover, it concludes that Japan has complied with its obligations
                      under paragraph 30 of the Schedule in submitting in time proposed spe-
                      cial permits to the Scientific Committee for review and comments.

                       34. Moreover, most of the shortcomings in JARPA II as analysed by
                     the Court are, by and large, technical flaws associated with the design and
                     implementation of the programme, which do not by themselves transform
                     JARPA II into a commercial whaling operation. Fundraising, albeit by
                     market sale of whale meat, does not necessarily alter the scientific nature
                     of the programme, unless the Court finds bad faith on the part of Japan.

                     207




8 CIJ1062.indb 542                                                                                   18/05/15 09:29

                     430 	           whaling in the antarctic (sep. op. xue)

                     The conclusion of the Court that JARPA II activities do not fall within
                     the meaning of Article VIII, paragraph 1, cannot be understood to mean
                     that JARPA II activities thereby do not involve scientific research. That
                     is to say, scientific whaling, even if with flaws, remains scientific in nature.
                     It does not fall outside that category.


                        35. Furthermore, from a legal point of view, consequences of breach of
                     Article VIII and that of the Schedule paragraphs can be different. In the
                     former case, the conditions and the number of special permits may be
                     revised or revoked upon the review and comments by the Scientific Com-
                     mittee. To put it in another way, as a technical matter, when the granting
                     of special permits by Japan for JARPA II is found not within the mean-
                     ing of Article VIII, paragraph 1, Japan is not prohibited to issue special
                     permits for the programme, provided such issuance is brought in line with
                     the requirement of Article VIII, paragraph 1. In this regard, JARPA II
                     continues to fall within the purview of the Scientific Committee for peri-
                     odical reviews. In the latter situation, however, as Japan is deemed
                     breaching its international obligation under the Schedule of the Conven-
                     tion by violating the moratorium on commercial whaling, its interna-
                     tional responsibility shall be invoked. Consequently, under the rules of
                     State responsibility, Japan shall be obliged to revoke all the extant special
                     permits and refrain from granting further for JARPA II, which would
                     apparently forestall the Scientific Committee’s review.


                        36. I vote with the majority on paragraphs (3), (4) and (5) of the oper-
                     ative clause because I am of the view that Japan’s granting of special
                     permits for JARPA II has been unduly excessive in relation to achieving
                     its stated objectives, which may arguably have adverse impact on the
                     effectiveness of the moratorium on commercial whaling. Nevertheless,
                     JARPA II remains a programme for scientific research, in my opinion.
                     Japan should be given the opportunity to address the shortcomings in the
                     design and implementation of the programme in the Scientific Committee
                     during the upcoming periodical review.

                                                                         (Signed) Xue Hanqin.




                     208




8 CIJ1062.indb 544                                                                                      18/05/15 09:29

